                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                        C.A. No. 3:20-cv-302-FDW DSC



LEGRETTA F. CHEEK,

              Plaintiff,

V.

GURSTEL LAW FIRM, P.C.,
BRENNAN S. MURRAY; JESSE H. WALKER

              Defendants.


     MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO
                            DISMISS


                                   I.     INTRODUCTION

       Defendants Gurstel Law Firm, P.C., (“Gurstel”) Brennan S. Murray (“Murray”),

and Jesse H. Walker (“Walker”) (collectively “Defendants”) and pursuant to LCvR. 7.1

submits this Memorandum in Support of Defendants’ Motion to Dismiss which is filed

pursuant to Rule 12(b)(2), Rule 12(b)(3), and 12(b)(6) of the Federal Rules of Civil

Procedure for lack of personal jurisdiction, improper venue, and for failure to state a claim

for which relief can be granted.

       With this lawsuit Plaintiff continues her improper pursuit in bringing claims against

Defendants in the wrong jurisdiction and for claims that fail to state a claim for which relief




                                              1

      Case 3:20-cv-00302-FDW-DSC Document 16 Filed 07/20/20 Page 1 of 16
can be granted. This is the third FDCPA lawsuit that Plaintiff Legretta F. Cheek (“Plaintiff)

has brought against Gurstel and Gurstel’s individually attorneys in North Carolina.

       On November 4, 2019, , Plaintiff brought an FDCPA claim against Gurstel and its

individual attorneys (the “First Action”). Cheek v. Gurstel Law Firm, P.C., et al., Case No.

3:19-CV-00590-FDW, ECF No.1 (W.D.N.C.). On January 23, 2020, Gurstel brought a

motion to dismiss for lack of personal jurisdiction. On July 14, 2020, the Court granted the

motion to dismiss and dismissed Plaintiff’s case. Cheek v. Gurstel Law Firm, P.C., et al.,

Case No. 3:19-CV-00590-FDW, ECF No. 31 (W.D.N.C. Jul 14, 2020)

       On March 23, 2020, Plaintiff brought another FDCPA claim against Gurstel and

its individual attorneys and others with respect to the same underlying transaction (the

“Second Action”).Cheek v. Gurstel Law Firm, P.C., et al., , Case No. 3:20-CV-00182-

RJC-DSC, ECF No. 1 (W.D.N.C.) Gurstel brought a motion to dismiss. Id. at ECF No. 27.

On July 1, 2020, the Magistrate Judge issued a Memorandum and Recommendation,

recommending the Gurstel Motion to Dismiss, as well as those of the other defendants, be

granted under the Rooker- Feldman doctrine. Plaintiff has filed a motion to reconsider and

the matter is pending.

       On June 8, 2020, Plaintiff served this matter alleging claims for violations of the

FDCPA against Gurstel and its individual attorneys. This case is nearly identical in

jurisdictional facts to the First Action, Case No. 3:19-CV-00590-FDW, which this Court

has dismissed for lack of personal jurisdiction. Further, Plaintiff’s claims in the lawsuit

have an added deficiency in being barred by the applicable statute of limitations.



                                             2

     Case 3:20-cv-00302-FDW-DSC Document 16 Filed 07/20/20 Page 2 of 16
                                 ISSUES IN DISPUTE

      1. Plaintiff’s Claims are Outside the One-Year FDCPA Statute of Limitations

      Plaintiff’s lawsuit relates to a Creditor Lawsuit filed by Gurstel Law Firm on May

17, 2019 in Arizona State Court on behalf of Barclays Bank. Cheek alleges that (1) Gurstel

Law Firm violated 15 U.S.C. § 1692i by bringing the Barclays Creditor Lawsuit in Arizona

when Plaintiff resided in N.C.; and (2) prior to the May 17, 2019 Creditor Lawsuit,

Gurstel did not send proper validation of debt under 15 U.S.C. § 1692g. Both FDCPA

claims are outside the one-year FDCPA statute of limitations. The alleged FDCPA

violations occurred when Gurstel Law Firm filed the Arizona Barclays Creditor Lawsuits

on May 17, 2019 (See Doc. 1, Ex. 1). Under both Arizona civil procedure and the Federal

Rules of Civil procedure, “A civil action is commenced by filing a complaint with the

court”. Not by the date of service. On May 28, 2020, Plaintiff filed the FDCPA lawsuit

outside the one-year window. Plaintiff’s claims must be dismissed with prejudice.

      2. Lack of Personal Jurisdiction

      Plaintiff has sued Defendants in the State of North Carolina but Defendants are not

subject to North Carolina’s personal jurisdiction. Defendants have each submitted

declarations, attached to this motion, attesting they do not have the required minimum

contacts with North Carolina. Plaintiff’s Complaint does not contain any allegations which

would support personal jurisdiction. It is Plaintiff’s burden to establish personal

jurisdiction and any allegations in the Complaint are taken as true only if they are not

controverted by evidence from the defendant. See Combs v. Bakker, 886 F.2d 673, 676 (4th

Cir.1989); See Wolf v. Richmond Cnty. Hosp. Auth., 745 F.2d 904, 908 (4th Cir.1984).

                                            3

     Case 3:20-cv-00302-FDW-DSC Document 16 Filed 07/20/20 Page 3 of 16
Defendants seek complete dismissal of the Complaint pursuant to Federal rules of Civil

Procedure 12(b)(2).

       3. Improper Venue

       Plaintiff has brought this lawsuit in the Western District of North Carolina, but this

judicial district is an improper venue for this action. Pursuant to 28 U.S.C. § 1391, venue

is only proper in “a judicial district in which any defendant resides, if all defendants are

residents of the State in which the district is located; (2) a judicial district in which a

substantial part of the events or omissions giving rise to the claim occurred; or (3) if there

is no district in which an action may otherwise be brought as provided in this section, any

judicial district in which any defendant is subject to the court's personal jurisdiction with

respect to such action.” 28 U.S.C. § 1391. Defendants have submitted declarations

showing their presence in the State of Arizona, and Plaintiff’s Complaint only lists events

which occurred in Arizona as giving rise to her claims. Furthermore, as argued under Issue

2, Defendants are not subject to personal jurisdiction in this State. Defendants seek

complete dismissal of the Complaint pursuant to Federal Rules of Civil Procedure 12(b)(3).

                               II.    BACKGROUND FACTS

       The facts relevant to this motion are based on facts alleged by Plaintiff in her

Complaint, in addition to the Declarations of Todd Gurstel (on behalf of Defendant Gurstel

law Firm), Defendant Brennan S. Murray, and Defendant Jesse H. Walker.

       Gurstel Law Firm is a creditor rights legal practice incorporated in the State of

Minnesota and has a principle place of business in the State of Minnesota. (Declaration of

Todd Gurstel (“Gurstel Decl.”) ¶ 4). Gurstel Law Firm does not have any offices,

                                              4

     Case 3:20-cv-00302-FDW-DSC Document 16 Filed 07/20/20 Page 4 of 16
employees or agents in the State of North Carolina. (Gurstel Decl. ¶¶ 5-7). Gurstel Law

Firm does not conduct, and has never knowingly reached in to ever conduct, any business

activities in North Carolina. (Id). Defendants Murray and Walker (collectively “Individual

Defendants”) are associate attorneys employed by Gurstel Law Firm in Arizona. (See Doc.

No. 1. ¶¶ 7-10.) (Declaration of Jesse Walker (“Walker Decl.”) ¶¶ 2-4) (Declaration of

Brennan Murray (“Murray Decl.”) ¶ 2-4). The Individual Defendants reside in the State of

Arizona, are licensed to practice in the State of Arizona and work in Gurstel Law Firm’s

Arizona office. (See Doc. No. 1, ¶¶ 7-10) (Walker Decl. ¶¶ 3-4) (Murray Decl. ¶¶ 3-4). The

Individual Defendants and Gurstel Law Firm do not own, lease or rent any property in the

State of North Carolina. (Id.) (Gurstel Decl. ¶¶ 4-7). The Individual Defendants and

Gurstel Law Firm do not have continuous or regular occurring contacts with the State of

North Carolina. (Id.) (Gurstel Decl. ¶¶ 4-7).

       Gurstel Law Firm was hired by Barclays Bank Delaware (“Barclays”) to collect an

outstanding debt owed by Plaintiff Legretta F. Cheek (“Plaintiff”) to Barclays pursuant to

a credit account agreement. (Doc. No. 1, ¶¶ 25-26) (Gurstel Decl. ¶ 10-11). At the time of

debt charge off, the credit account monthly statements were sent by Barclays to Plaintiff at

7124 W Linda Lane, Chandler, Arizona 85226 (“Plaintiff’s Arizona Address”), which was

her last known address provided by Plaintiff to Barclays as her contact address. (Gurstel

Decl. ¶ 11). All the collection letters sent by Gurstel Law Firm to Plaintiff were delivered

to Plaintiff’s Arizona Address. (Gurstel Decl. ¶ 12).

       On May 17, 2019, Gurstel Law Firm filed a lawsuit in the Superior Court of Arizona,

County of Maricopa, titled Barclays Bank Delaware, Plaintiff, v. Legretta F. Cheek et al,

                                                5

     Case 3:20-cv-00302-FDW-DSC Document 16 Filed 07/20/20 Page 5 of 16
Defendant (“Creditor Lawsuit”). (Doc. No. 1 ¶ 25) (Gurstel Decl. ¶ 13). On June 2, 2019,

Gurstel Law Firm effectuated service on Plaintiff at Plaintiff’s Arizona Address. (Doc. No.

1 ¶ 26.) (Walker Decl. ¶ 7). Plaintiff subsequently filed an Answer Pleading which listed

Plaintiff’s Arizona Address under the signature line. Prior and subsequent to the Creditor

Lawsuit being filed and served the Individual Defendants and Gurstel Law Firm had never

reached into or contacted the Plaintiff in North Carolina to collect the Barclays credit

account debt. (Gurstel Decl. ¶ 15) (Walker Decl. ¶ 9) (Murray Decl. ¶ 7).

                                 III.   LEGAL STANDARD

          A. Rule 12(b)(6) Legal Standard of Review

       In reviewing a Rule 12(b)(6) motion, “the court should accept as true all well-

pleaded allegations and should view the complaint in a light most favorable to the

plaintiff.” Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). The plaintiff’s

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “[O]nce a claim has been stated

adequately, it may be supported by showing any set of facts consistent with the allegations

in the complaint.” Id. at 563. A complaint attacked by a Rule 12(b)(6) motion to dismiss

will survive if it contains enough facts to “state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id.



                                              6

      Case 3:20-cv-00302-FDW-DSC Document 16 Filed 07/20/20 Page 6 of 16
       The sufficiency of the factual allegations aside, “Rule 12(b)(6) authorizes a court to

dismiss a claim on the basis of a dispositive issue of law.” Sons of Confederate Veterans v.

City of Lexington, 722 F.3d 224, 228 (4th Cir. 2013) (quoting Neitzke v. Williams, 490 U.S.

319, 327 (1989)). Indeed, where “it is clear that no relief could be granted under any set of

facts that could be proved consistent with the allegations, a claim must be dismissed.”

Neitzke v. Williams, 490 U.S. at 328; see also Stratton v. Mecklenburg Cnty. Dept. of Soc.

Servs., 521 Fed. Appx. 278, 293 (4th Cir. 2013)). The court must not “accept as true a legal

conclusion couched as a factual allegation.” Anand v. Ocwen Loan Servicing, LLC, 754

F.3d 195, 198 (4th Cir. 2014).

          B. Rule 12(b)(2) Legal Standard of Review

       Under Rule 12(b)(2) of the Federal Rules of Civil Procedure, dismissal is proper

where the court lacks personal jurisdiction over the defendants. The issue of personal

jurisdiction is to be resolved by a judge, with the burden on the plaintiff to show beyond a

preponderance of the evidence that the court has justification for exercising jurisdiction.

Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989) (citation omitted). “[T]the burden on

the plaintiff is simply to make a prima facie showing of a sufficient jurisdictional basis in

order to survive the jurisdictional challenge.” Id. The allegations of a complaint are taken

as true only if they are not controverted by evidence from the defendant. See Wolf v.

Richmond Cnty. Hosp. Auth., 745 F.2d 904, 908 (4th Cir.1984). Once a defendant presents

evidence indicating that the requisite minimum contacts do not exist, the plaintiff must

come forward with affidavits or other evidence in support of its position. See Clark v.



                                             7

     Case 3:20-cv-00302-FDW-DSC Document 16 Filed 07/20/20 Page 7 of 16
Remark, 993 F.2d 228 (table), 1993 WL 134616, at *2 (4th Cir.1993); Vision Motor Cars,

Inc. v. Valor Motor Co., 981 F. Supp. 2d 464, 468 (M.D.N.C. 2013).

       C. Rule 12(b)(3) Legal Standard of Review

       “When an objection to venue has been raised under Rule 12(b)(3), the burden lies

with the plaintiff to establish that venue is proper in the judicial district in which the

plaintiff has brought the action.” Plant Genetic Sys. v. Ciba Seeds, 933 F. Supp. 519, 526

(M.D.N.C.1996) (citing Bartholomew v. Va. Chiropractors Ass'n, 612 F.2d 812, 817 (4th

Cir.1979)). “[T]he court is permitted to consider evidence outside the pleadings. A plaintiff

is obliged, however, to make only a prima facie showing of proper venue in order to survive

a motion to dismiss. In assessing whether there has been a prima facie venue showing, we

view the facts in the light most favorable to the plaintiff.” Aggarao v. MOL Ship Mgmt.

Co., 675 F.3d 355, 365–66 (4th Cir.2012) (citing Mitrano v. Hawes, 377 F.3d 402, 405

(4th Cir.2004).

                                     IV.    ARGUMENT

A. Plaintiff’s Claims are Barred by the Statute of Limitations.
       Plaintiff’s lawsuit relates to a Creditor Lawsuit filed by Gurstel Law Firm on May

17, 2019 in Arizona State Court on behalf of Barclays bank. Cheek alleges two claims

against Defendants: (1) Defendants violated 15 U.S.C. § 1692i by bringing the Barclays

Creditor Lawsuit in Arizona when Plaintiff resided in North Carolina; and (2) prior to the

May 17, 2019 Creditor Lawsuit, Gurstel did not send proper validation of debt under 15

U.S.C. § 1692g. Both FDCPA claims are outside the one-year FDCPA statute of




                                             8

     Case 3:20-cv-00302-FDW-DSC Document 16 Filed 07/20/20 Page 8 of 16
limitations. See 15 U.S.C. §1692k(d) (which requires that suit be brought within one year

from the date on which the violation occurs).

       The alleged FDCPA violations occurred when Gurstel Law Firm filed the Arizona

Barclays Creditor Lawsuits on May 17, 2019 (See Doc. 1, Ex. 1). Under both Arizona

Rules of Civil Procedure and the Federal Rules of Civil Procedure, “[a] civil action is

commenced by filing a complaint with the court” and not by the date of service of the

summons and complaint. See Ariz. R. Civ. P. 3; see also Fed. R. Civ. P. 3. Thus, Plaintiff’s

cause of action against Defendants commenced on May 17, 2019. Plaintiff filed the

FDCPA lawsuit outside the one-year window, on May 28, 2020. Plaintiff’s claims must be

dismissed with prejudice.

B. Dismissal is Proper Under Rule 12(b)(2) Because the Defendants Are Not Subject
   to Personal Jurisdiction in North Carolina.

       “A lawful assertion of personal jurisdiction over a defendant requires satisfying the

standards of the forum state's long-arm statute and respecting the safeguards enshrined in

the Fourteenth Amendment's Due Process Clause.” Tire Eng'g & Distribution, LLC v.

Shandong Linglong Rubber Co., 682 F.3d 292, 301 (4th Cir. 2012). Where, as here, “North

Carolina's long-arm statute is construed to extend jurisdiction over nonresident defendants

to the full extent permitted by the Due Process Clause, ... the dual jurisdictional

requirements collapse into a single inquiry” of whether personal jurisdiction comports with

due process. Christian Sci. Bd. of Directors of First Church of Christ, Scientist v. Nolan,

259 F.3d 209, 215 (4th Cir. 2001).




                                             9

     Case 3:20-cv-00302-FDW-DSC Document 16 Filed 07/20/20 Page 9 of 16
       The due process inquiry “can be undertaken through two different approaches – by

finding specific jurisdiction based on conduct connected to the suit or by finding general

jurisdiction” based on “continuous and systematic” activities. ALS Scan, Inc. v. Digital

Serv. Consul., Inc., 293 F.3d 707, 711 (4th Cir. 2002). For an individual, the paradigm

forum for the exercise of general jurisdiction is the individual's domicile; for a corporation,

it is an equivalent place, one in which the corporation is fairly regarded as at home.”

Daimler AG v. Bauman, 571 U.S. 117, 137 (2014). “To decide whether specific jurisdiction

exists, we examine (1) the extent to which the defendant purposefully availed itself of the

privilege of conducting activities in the State; (2) whether the plaintiffs' claims arise out of

those activities directed at the State; and (3) whether the exercise of personal jurisdiction

would be constitutionally reasonable.” Mitrano v. Hawes, 377 F.3d 402, 407 (4th Cir.

2004) (quotations omitted); see Burger King Corp. v. Rudzewicz 471 U.S. 462, 474-76

(1985).

       For this Court to exercise jurisdiction over Defendants, due process requires

Defendants have sufficient minimum contacts with the state of North Carolina such that

personal jurisdiction over them does not offend “traditional notions of fair play and

substantial justice.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980).

Plaintiffs must establish that each defendant engaged in purposeful availment of the

privilege of conducting activities within the forum state. Fastpath, Inc. v. Arbela Techs.

Corp., 760 F.3d 816, 821 (8th Cir. 2014). When there are multiple defendants, the Court

must assess each defendant's contacts with the forum state. Calder v. Jones, 465 U.S. 783,

790 (1984). Purposeful availment means that actions by the defendants themselves must

                                              10

    Case 3:20-cv-00302-FDW-DSC Document 16 Filed 07/20/20 Page 10 of 16
create a substantial connection with the forum state and provide “fair warning” to

defendants that they may be subject to jurisdiction there. Burger King Corp. v. Rudzewicz,

471 U.S. 462, 472, 475 (1985). The “fair warning” requirement will be met if defendants

have purposefully directed their activities at residents of the forum, and the litigation results

from alleged injuries that arise out of or relate to those activities.” Id., at 472–73 (citations

omitted).

   1. Plaintiff Has Not Met Her Burden to Allege Facts in The Complaint That
      Support Personal Jurisdiction Over the Defendants.

       A plaintiff bears the burden to state a prima facie case for existence of jurisdiction

over the defendants. Combs v. Bakker, 886 F.2d 673, 676 (4th Cir.1989).

       In this case, Plaintiff’s lawsuit centers around the lawsuit in the Superior Court of

Arizona, County of Maricopa, titled Barclays Bank Delaware Plaintiff, v. Legretta F.

Cheek et al, Defendant (“Creditor Lawsuit”), Case No. CV2019-051713. (Doc. No 1, Ex.

1). Plaintiff’s Complaint alleges that Gurstel Law Firm brought the Creditor Lawsuit in an

improper venue in violation of Fair Debt Collection Practices Act 15 U.S.C §

1692i(a)(2)(B). (Doc. No 1 ¶¶ 41-42) Leading up to the filing of the lawsuit, Gurstel Law

Firm did not conduct any activity directed at North Carolina; Gurstel Law Firm did not

send any collection letters or mail correspondence to North Carolina; and Gurstel Law Firm

did not call the Plaintiff while she was in North Carolina. (Gurstel Decl. ¶ 15); (Walker

Decl. ¶ 6); (Murray Decl. ¶ 6).

       Plaintiff statements in her Complaint, on their own, essentially establish no personal

jurisdiction over the Defendants. Plaintiff admits that Defendants do not maintain a place


                                               11

    Case 3:20-cv-00302-FDW-DSC Document 16 Filed 07/20/20 Page 11 of 16
of business in North Carolina. (Doc. No 1 ¶ 16). Plaintiff admits that Defendants do not

keep assets in North Carolina. (Doc. No 1 ¶ 17). Plaintiff admits that Defendants are not

authorized to practice law in North Carolina. (Doc. No 1 ¶ 18). Plaintiff admits that

Defendants do not engage in the provision of legal services to clients in North Carolina.

(Doc. No 1 ¶ 20).

       The statements that Plaintiff alleges regarding personal jurisdiction are only based

on Plaintiff’s “information and belief”, and are false, and easily rebutted:

              19. Upon information and belief; Gurstel hires North Carolina's
       attorneys on contract while these contract attorneys run and operate their own
       law firms separately from Gurstel.

              20. Upon information and belief, Gurstel does not engage in the
       provision of legal services to clients within the State of North Carolina, but
       instead contracts with outside counsel to do so by engaging in commercial or
       entrepreneurial activity through the leasing out of its letterhead to third party
       lawyers and law firms in the business of debt collection who are authorized
       to practice law in North Carolina.


       These allegations are false. (Gurstel Decl. ¶¶ 6-8) Plaintiff does not and will not be

able to support any of these allegations with a scintilla of evidence. Further, the conduct

Plaintiff attributes to Defendants is in itself illegal and considered an unauthorized practice

of law. Because Plaintiff’s single personal jurisdiction allegation is unsupported and

rebutted by Defendants, the Complaint should be dismissed pursuant to Rule 12(b)(2)

unless Plaintiff’s can produce some type of evidence supporting her claims.

       The contacts relating to the debt Defendants have had with North Carolina occurred

when Defendant Walker, in support of the notice requirements of the ongoing Arizona

lawsuit, mailed to Plaintiff’s North Carolina address the Notice of Arbitration and the State

                                              12

    Case 3:20-cv-00302-FDW-DSC Document 16 Filed 07/20/20 Page 12 of 16
Court’s selection of Arbitrator. This was done over two months after the Creditor Lawsuit

began, and only after Plaintiff filed with the Arizona Superior Court a change of address

notice. (Walker Decl. ¶¶ 10-11). Defendant Walker also mailed to Plaintiff at her North

Carolina Address the Notice of Motion to Dismiss the Creditor Lawsuit with Prejudice, as

required by the Arizona Rules of Civil Procedure. (See Doc. 1, Ex. 3). Such conduct is

insufficient to meet the requirements of personal jurisdiction. Defendants only mailed

documents to North Carolina so they could comply with the requirements of an ongoing

lawsuit in Arizona against a party that, for the beginning part of that suit, lived in Arizona.

CFA Inst. v. Inst. of Chartered Fin. Analysts of India, 551 F.3d 285, 293 (4th Cir. 2009).

C. Dismissal is Proper Under Rule 12(b)(3) Because the Plaintiff has Brought This
   Action in an Improper Venue.

       Under Federal Rule of Civil Procedure 12(b)(3) dismissal is proper where venue is

improper. Pursuant to 28 U.S.C. § 1391, venue is proper in:

       (1) a judicial district in which any defendant resides, if all defendants are
       residents of the State in which the district is located; (2) a judicial district in
       which a substantial part of the events or omissions giving rise to the claim
       occurred, or a substantial part of property that is the subject of the action is
       situated; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any
       defendant is subject to the court's personal jurisdiction with respect to such
       action.

28 U.S.C.A. § 1391. Dismissal is proper if a case is filed in the wrong division. 28 U.S.C.§

1406(a). In this case, and as argued above, none of the Defendants reside in North Carolina,

and Plaintiff’s Complaint lists only Arizona activities as events giving rise to Plaintiff’s

lawsuit. (See Doc. No 1 ¶¶ 33-44). Therefore, both subsections 1 and 2 under § 1391 did



                                               13

    Case 3:20-cv-00302-FDW-DSC Document 16 Filed 07/20/20 Page 13 of 16
not occur in this judicial district. The United State District Court for the District of Arizona

would meet both requirements and Plaintiff was required to bring her lawsuit there.

                                     V.     CONCLUSION

       For the foregoing reasons, Defendants respectfully request this Court dismiss the

Complaint. The claims are time-barred, the Court lacks personal jurisdiction over the

defendants and the suit has been brought in an improper venue.

       This the 20th day of July, 2020


                                            /s/ Caren D. Enloe
                                            Caren D. Enloe
                                            SMITH DEBNAM NARRON DRAKE
                                            SAINTSING & MYERS LLP
                                            NC State Bar No. 17394
                                            P.O. Box 176010
                                            Raleigh, NC 27619-6010
                                            Telephone: 919-250-2000
                                            Facsimile: 919-250-2124


                                            Attorneys for Defendants Gurstel Law Firm,
                                            P.C., Brennan S. Murray and Jesse H. Walker




                                              14

    Case 3:20-cv-00302-FDW-DSC Document 16 Filed 07/20/20 Page 14 of 16
                       WORD COUNT CERTIFICATION

      The undersigned certifies that the memorandum does not exceed 4,500 words of

allowed text.


                                     /s/ Caren D. Enloe
                                     Caren D. Enloe
                                     SMITH DEBNAM NARRON DRAKE
                                     SAINTSING & MYERS LLP
                                     NC State Bar No. 17394
                                     P.O. Box 176010
                                     Raleigh, NC 27619-6010
                                     Telephone: 919-250-2000
                                     Facsimile: 919-250-2124


                                     Attorneys for Defendants Gurstel Law Firm,
                                     P.C., Brennan S. Murray and Jesse H. Walker




                                       15

    Case 3:20-cv-00302-FDW-DSC Document 16 Filed 07/20/20 Page 15 of 16
                             CERTIFICATE OF SERVICE


       I hereby certify that on July 20, 2020, I placed a copy of the foregoing in the United

States Mail, first class postage prepaid addressed as follows:

LeGretta F. Cheek
113 Indian Trail Road, Suite 100
Indian Trail, NC 28079

                                          /s/ Caren D. Enloe
                                          Caren D. Enloe
                                          SMITH DEBNAM NARRON DRAKE
                                          SAINTSING & MYERS LLP
                                          NC State Bar No. 17394
                                          P.O. Box 176010
                                          Raleigh, NC 27619-6010
                                          Telephone: 919-250-2000
                                          Facsimile: 919-250-2124

                                          Attorneys for Defendants Gurstel Law Firm,
                                          P.C., Brennan S. Murray and Jesse H. Walker




                                             16

    Case 3:20-cv-00302-FDW-DSC Document 16 Filed 07/20/20 Page 16 of 16
